DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/05/2022 has been entered.  As directed by the amendment: claim 1 has been amended and claims 9-20 have been added.  Therefore, claims 1-20 are pending.
	The amendment is sufficient in overcoming the prior art rejections of claims 1-8 under 35 USC 103.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Larson on 07/21/2022.
The application has been amended as follows: 
2. (Currently Amended) The method according to claim 1, further comprising increasing a feeding speed of the welding wire to a forward-feeding peak value from [[a]]the start of the second period.
5. (Currently Amended) The method according to claim 1, wherein the short-circuit transfer arc welding is switched to the pulse arc welding at a timing when arcing reoccurs after an occurrence of a short circuit and the current is at a level lower than a level of the
8. (Currently Amended) The method according to claim 1, wherein during the final pulse cycle, the final peak current occurs at the same time as [[a]]the final peak voltage.
13. (Currently Amended) The method according to claim 12, further comprising increasing a feeding speed of the welding wire to a forward-feeding peak value from [[a]]the start of the second period, and the forward-feeding peak value in a first cycle of the second period is set to be different from the forward-feeding peak value in a subsequent cycle of the second period.
18. (Currently Amended) The method according to claim 12, wherein during the final pulse cycle, welding voltage decreases from a final peak welding voltage until the start of the second period.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the combination of features recited in independent claims 1 and 12.

    PNG
    media_image1.png
    586
    821
    media_image1.png
    Greyscale

Figure 1 of Furuyama (annotated defining the Final Pulse Cycle)

	Furuyama is considered the closest prior art to the claimed invention and is directed to an arc welding control method.  Figure 1 (above) is disclosed as illustrating “output waveforms for performing arc welding that periodically repeats first heat input period Th having a first heat input amount and second heat input period Tc having a second heat input amount, to welding object 21 using welding wire 22 that is a consumable electrode” (para. 0027). The control method of Furuyama comprises:
performing pulse arc welding (arc welding during period Ta; para. 0018) with a welding wire (wire 22) 5being fed in a forward direction during a first period (para. 0031; “At switching timing from short-circuit period Ts to arc period Ta in first heat input period Th, welding current Aw is temporarily decreased, thereby increasing welding voltage Vw due to the release of the short-circuit. Feeding speed Wf of welding wire 22 is switched from a negative value to a positive value. This switches the feed of the welding wire from the reverse feeding to the forward feeding.”) (para. 0035; “During arc period Ta in second heat input period Tc, welding wire 22 is short-circuited. Welding current Aw at this time is set to current value Awa1a. During this arc period Ta, feeding speed Wf of welding wire 22 is set to be positive, and the welding wire is forwardly fed.”);
performing short-circuit transfer arc welding (short circuit state Ts) with the welding wire (22) being fed in the forward direction and a reverse direction during a second period (para. 0033; “At end timing of arc period Ta in first heat input period Th and at start timing of short-circuit period Ta in second heat input period Tc, welding current Aw is decreased to a predetermined value and welding wire 22 and welding object 21 are short-circuited. Therefore, welding voltage Vw becomes a value close to 0 (V) and feeding speed Wf of welding wire 22 is switched from a positive value to a negative value. This switches the feed of the welding wire from the forward feeding to the reverse feeding.”) (para. 0045; “the welding is performed at feeding speed Wf that periodically feeds welding wire 22, by switching feed at the predetermined period and amplitude to the forward feeding that feeds welding wire 22 toward welding object 21 and the reverse feeding that feeds welding wire 22 in a direction opposite to the forward feeding. Therefore, occurrence and release of the short-circuit can be promoted mechanically”); and
alternately switching between the first period and 10the second period (figure 1 and para. 0028; “Each of first heat input period Th and second heat input period Tc includes short-circuit period Ts and arc period Ta. FIG. 1 illustrates temporal changes of welding current Aw and welding voltage Vw, and schematic views Ww of droplet transferring states of welding wire 22, in arc welding that alternately repeats short-circuit period Ts and arc period Ta, in each of first heat input period Th and second heat input period Tc.”) (para. 0062; “short-circuit and arcing are repeated, by periodically repeating first heat input period Th and second heat input period Tc having a heat input amount less than that of first heat input period Th, it is possible to achieve reduced heat input while maintaining the stable arc. This can also achieve suppression of burn through in thin sheet welding and improvement of a gap tolerance, thereby leading to improvement of welding quality and productivity”), 
wherein the first period (Ta) comprises a final pulse cycle (See annotated Figure 1, above; Taken as beginning at the annotated dotted line and ending at the end of the first period Ta).




    PNG
    media_image2.png
    574
    412
    media_image2.png
    Greyscale

Figure 1 of Furuyama (close up of the current waveform during the final pulse cycle)


	With respect to claim 1, the final pulse cycle of Furuyama has a start time (indicated by the aforementioned dotted line) and an end (ending at the end of period Ta).  However, the current immediately preceding the start time is sloped.  Therefore, Furuyama cannot be relied upon to teach or suggest “current immediately preceding the start time of the final pulse cycle is constant.”
	Further, at the start time of the final pulse cycle, the current is constant (Awa1) and is maintained for some period of time.  The current then decreases from Awa1 toward the end of the first period. This is in contrast to the claimed limitation of “at the start time of the final pulse cycle the current increases, and during the final pulse cycle the current reaches a final peak current which is maintained for a period of time during the final pulse cycle, and the current then decreases from the final peak current until the start of the second period.”
	Lastly, the welding voltage of Furuyama does not increase at the start of the final pulse cycle, not does it reach a final peak voltage during the final pulse cycle, as required in claim 1.
With respect to claim 12, the final pulse cycle of Furuyama has a start time (indicated by the aforementioned dotted line) and an end (ending at the end of period Ta).  At the start time of the final pulse cycle, the current is constant (Awa1) and is maintained for some period of time.  The current then decreases from Awa1 toward the end of the first period. This is in contrast to the claimed limitation of “at the start time of the final pulse cycle, welding current is at a start level welding current, and during the final pulse cycle the welding current is never lower than the start level welding current, and a final peak welding current during the final pulse cycle is greater in value than the start level welding current.”  That is, the welding current of Furuyama does not satisfy the arrangement in which the welding current is “never lower than the start level welding current” and “during the final pulse cycle is greater in value than the start level welding current.”
U.S. Patent 9114472 to Matsui et al. does not remedy the above deficiencies.
The prior art of record fails to teach, suggest or otherwise disclose the combination of features recited in the claims. Claims 1-20 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761